Citation Nr: 1625277	
Decision Date: 06/23/16    Archive Date: 07/11/16

DOCKET NO.  13-18 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.

3.  Entitlement to an initial evaluation in excess of 20 percent for lower urinary tract residuals of prostate cancer, currently evaluated at 40 percent, effective January 30, 2014.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1967 to May 1969 with additional periods of active and inactive duty for training, including active duty for training from May 8, 1970 to June 14, 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and September 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The record reflects that DAV filed an Informal Hearing Presentation (IHP) on behalf of the Veteran in May 2016 that did not cover the back issue.  When an appellant appeals to the Board, he or she "will be accorded full right to representation in all stages of an appeal by a recognized organization, attorney, agent, or other authorized person."  38 C.F.R. § 20.600 (2015).  However, in light of the Board's decision to reopen and remand this claim, there is no prejudice to the Veteran by proceeding with this appeal because following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

There was additional evidence added to the record after the issuance of the March 2014 supplemental statement of the case both prior to and after certification of the issue to the Board.  The Board finds that this additional evidence was neither relevant (i.e., irrelevant or cumulative/redundant) such that the issuance of a supplemental statement of the case was required as set forth in 38 C.F.R. § 19.37(a), nor pertinent (i.e., irrelevant or cumulative/redundant) such that solicitation of a waiver was necessary as set forth in 38 C.F.R. § 20.1304(c). 


The issue of entitlement to service connection for a lumbar spine disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an April 1971 rating decision, the RO denied service connection for a lumbar spine disability, finding that the Veteran's lumbar spine was normal.

2.  Evidence received since the April 1971 rating decision, is not cumulative or redundant of evidence previously considered and raises a reasonable possibility of substantiating the claim of service connection for a lumbar spine disability.

3.  Prior to June 28, 2013, the Veteran's lower urinary tract residuals of prostate cancer were not productive of a daytime voiding interval of less than one hour, or awakening to void five or more times per night, nor did they require use of an appliance, such as a catheter, or the wearing of absorbent materials which must be changed 2 to 4 times per day.

4.  Beginning from June 28, 2013, the Veteran's prostate cancer residuals have not required the use of an appliance, or the wearing of absorbent materials which must be changed more than 4 times per day. 


CONCLUSIONS OF LAW

1. The April 1971 rating decision denying entitlement to service connection for a lumbar spine condition is final.  38 U.S.C.A. §§ 7104, 7105(d) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2. Since the April 1971 rating decision, new and material evidence has been received, the claim for entitlement to service connection for a lumbar spine disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (2015).

3.  Prior to June 28, 2013, the criteria for an evaluation in excess of 20 percent for residuals of prostate cancer are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).

4.  Beginning from June 28, 2013, the criteria for an evaluation of 40 percent, but no higher, for residuals of prostate cancer have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.21, 4.115a, 4.115b, Diagnostic Code 7528 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  With regard to the Veteran's claim to reopen, the Board is granting in full the benefit sought on appeal.  Any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a).

The Veteran's residuals of prostate cancer appeal arises from a disagreement with an initial rating decision in July 2010, which granted service-connection for the Veteran's lower urinary tract residuals of prostate cancer at 20 percent effective March 2010.  The courts have held that once service connection is granted the claim is substantiated and additional VCAA notice is not required.  Thus, any potential defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's available service treatment records, as well as his post service medical records, and records from private sources have also been associated with the record. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Most recently a prostate cancer Disability Benefits Questionnaire (DBQ) was conducted in January 2014.  38 C.F.R. § 3.159(4).  At the prostate cancer DBQ, the examiner reviewed the Veteran's complaints, medical history, and conducted a physical examination.  Since the examination included sufficient detail as to the current severity of the Veteran's urinary residuals from prostate cancer, the Board concludes that the examination is adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA. 

New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for a lumbar spine disability.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Relevant evidence of record at the time of the RO's April 1971 rating decision included the Veteran's service treatment records, service personnel records, and an October 1970 Report of Medical Examination for Disability Evaluation.  Based on this evidence, the RO concluded that the Veteran did not have a current lumbar spine disability, and denied service connection.

In January 2012, the Veteran requested that his claim of entitlement to service connection for a lumbar spine disability be reopened.  Relevant additional evidence received since the RO's April 1971 rating decision includes private treatment records showing a diagnosis of lumbar spondylosis and lumbar radiculitis in a March 2014 submission, and private treatment records from multiple facilities showing continued treatment for his lumbar spine.  Also of record is a July 2012 physician's note which states that the Veteran suffered from chronic back pain related to trauma.  The Veteran was provided notice of the denial in May 1971 with his appellate rights.  He did not appeal and the denial became final.  

This evidence was not previously on file at the time of the RO's April 1971 decision; thus, it is new.  Furthermore, this evidence is material because it bears directly on the missing element of a current diagnosis which is the reason that the claim was previously denied.  Specifically, the claim was initially denied because the medical evidence revealed a normal spine on examination, and X-ray.  The newly received evidence consists of private medical records showing that the Veteran has been diagnosed with lumbar spondylosis and lumbar radiculitis, as well as a medical statement potentially linking the Veteran's in-service trauma to his current chronic back pain.  Thus, the new evidence relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for a lumbar spine disability, and it raises a reasonable possibility of substantiating the claim.  

Accordingly, the claim of entitlement to service connection for a lumbar spine disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Residuals of Prostate Cancer 

The Veteran has been assigned a 20 percent rating for his lower urinary tract residuals of prostate cancer effective from March 29, 2010, and a 40 percent rating effective from January 30, 2014.  The Veteran's specific contention that his 40 percent rating should be given an earlier effective date is part and parcel with the Veteran's appeal of the initial rating assigned.   

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2.  In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999).  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

The Veteran's residuals for prostate cancer are currently evaluated as 40 percent disabling, effective January 30, 2014, and were previously rated as 20 percent disabling effective from March 29, 2010 under 38 C.F.R. §§ 4.115a , 4.115b, Diagnostic Code 7528.  This Code addresses malignant neoplasms of the genitourinary system, and specifically directs that following cessation of surgery, X-ray, antineoplastic chemotherapy or other therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  If there has been no local reoccurrence or metastasis, the residuals are to be rated as voiding dysfunction or renal dysfunction, whichever is predominant.

As an initial matter, the Board notes that the evidence of record is absent of any complaint, treatment, or diagnosis of renal dysfunction.  As such, the Board will evaluate the residuals of prostate cancer as voiding dysfunction.

Under 38 C.F.R. § 4.115a, voiding dysfunction may be rated based on urine leakage, frequency, or obstructed voiding.  With respect to voiding dysfunction, a 20 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed less than two times per day.  A 40 percent rating is warranted for voiding dysfunction requiring the wearing of absorbent materials which must be changed two to four times per day.  A 60 percent rating is warranted when there is continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence which requires the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day. 

For a rating based on urinary frequency, a 20 percent rating is warranted for daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 40 percent rating is warranted for daytime voiding interval less than one hour, or awakening to void five or more times per night.  

For a rating based on obstructed voiding, a 30 percent rating is warranted where there is urinary retention requiring intermittent or continuous catheterization.

The Veteran submitted his claim in March 2010 for entitlement to prostate cancer and referenced his Agent Orange exposure in Vietnam.  

A discharge summary from March 17, 2009 shows that the Veteran had a diagnosis of malignant neoplasm of the prostate diagnosed in October 2008.  It was noted that the Veteran tolerated radiation therapy without complication, and he was discharged home with instructions to return to the clinic for a routine evaluation in approximately six weeks.  

In May 2010 the Veteran underwent a VA genitourinary examination.  The examiner reviewed the Veteran's past medical history.  In report of the Veteran's present history, the examiner noted that the Veteran had new onset of lower urinary tract symptoms since external beam radiation.  He had nocturia three to four times, he required no protection, and he noted that the nocturia was bothersome.  He had daytime frequency of once every two hours, with no incontinence, no infections, and no protection.  The Veteran stated that he drank a lot of water in order to prevent constipation potentially related to his diabetes.  The Veteran reported constipation as a problem, and that he suffered from erectile dysfunction since approximately 1982.  The examiner stated that the Veteran's lower urinary tract symptoms were most likely due to a combination of radiation and diabetes.  

In the Veteran's March 2011 Notice of Disagreement, the Veteran requested a 60 percent rating for his prostate cancer residuals.  

In a statement received on June 28, 2013, the Veteran stated in his Appeal to the Board of Veterans' Appeals (VA Form 9) that he had had daytime voiding less than one hour apart, wakes up four or five times a night to void, must wear absorbent materials when traveling and not near a restroom, and that he must take stool softeners for his bowel irritation.

In January 2014 the Veteran underwent a prostate cancer DBQ, where the Veteran was examined in-person.  The examiner noted that the Veteran had a history of prostate cancer with the disease in remission.  The examiner noted that the Veteran suffers from voiding dysfunction due to his prostate cancer.  The examiner determined that the Veteran required absorbent materials which must be changed two to four times a day.  The Veteran did not require the use of an appliance for his voiding dysfunction.  The Veteran's voiding dysfunction was deemed to cause daytime voiding intervals between one and two hours, and nighttime awakening to void five times or more.  The Veteran's symptoms did not result in obstructed voiding.  The examiner also denied any history of recurrent symptomatic urinary tract or kidney infections.  The examiner noted that the Veteran's prostate cancer caused erectile dysfunction and no other residual conditions, or pertinent physical findings, complications, conditions, signs or symptoms.  The examiner concluded that the Veteran's prostate cancer did not impact his ability to work.       

Based on the evidence of record, the Board finds that the Veteran's lower urinary tract residuals of prostate cancer was properly rated at 20 percent disabling effective March 29, 2010.  However, the Board finds that the Veteran's symptomatology warranted a 40 percent rating effective from June 28, 2013.  Prior to June 2013 the Veteran's voiding dysfunction did not result in: requiring the wearing of absorbent materials which had to be changed two or more times a day; the Veteran's urinary frequency did not result in voiding intervals of less than one hour, or awakening to void five or more times a night; obstructed voiding requiring intermittent or continuous catheterization; or symptoms of a urinary tract infection.  Thus, prior to June 2013, the Veteran's lower urinary tract residuals from prostate cancer did not result in symptomatology which warrants a rating in excess of 20 percent disabling.

Based on the Veteran's lay reports of voiding intervals less than one hour, and his waking up to void five times a night, made in his June 2013 VA Form 9, the Board finds that the Veteran's lower urinary tract residuals from prostate cancer warrant a 40 percent rating beginning from June 2013.  The Board finds the Veteran's statements regarding his urinary frequency competent and credible for rating purposes.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran however is not entitled to a rating in excess of 40 percent for his lower urinary tract residuals from prostate cancer because the evidence fails to show the need for wearing absorbent materials which must be changed more than four times a day.  The January 2014 VA examination specifically noted that the Veteran's wearing of absorbent materials had to be changed between two and four times a day.  

Furthermore, a 100 percent rating for malignant neoplasms of the genitourinary system under Diagnostic Code 7528 is not warranted as the Veteran's prostate cancer was determined to be in remission.  Also, the Board notes that service connection is in effect for erectile dysfunction and the Veteran is in receipt of special monthly compensation for loss of use of a creative organ. 

In exceptional cases an extraschedular rating may be provided. 38 C.F.R. § 3.321. The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Here, the Board finds that the manifestations of the Veteran's lower urinary tract residuals from prostate cancer are consistent with the schedular criteria, and there is no objective or competent medical evidence that any manifestations related to the service-connected disability is unusual or exceptional.  The Veteran complained of having voiding intervals less than an hour, needing to use absorbent pads, and the need to wake up during the night to void.  The schedular rating criteria adequately contemplate the degree of impairment caused by the Veteran's lower urinary tract residuals from prostate cancer and provide for a higher rating with more severe symptoms or clinical findings.  In view of this, referral of this case for extraschedular consideration is not in order.     

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. Aug. 6, 2014).  In this case, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

The Board has considered the decision of the United States Court of Appeals for Veterans Claims (Court) in Rice v. Shinseki.  In that case, the Court held that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but is rather part of the adjudication of a claim for increased compensation (whether in an original claim or as part of a claim for increased rating).  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran filed VA Form 21-8904 in January 2014 and in regard to that portion of the form which asks which disability or disabilities render the Veteran unemployable, the Veteran directed the reader's attention to an attachment.  The attachment was a medical treatment record addressing the Veteran's service connected posttraumatic stress disorder (PTSD).  A Report of General Information in February 2014 confirmed that it was the Veteran's contention that his PTSD rendered him unemployable.  Thus, the Veteran does not contend that the residuals of his prostate cancer alone render him unable to secure or follow substantially gainful employment, and the evidence of record does not otherwise suggest that this is the case.  Accordingly, the Board finds that entitlement to TDIU has not been raised in connection with the instant appeal.  


ORDER

New and material having been received, the claim for service connection for a lumbar spine disability is reopened; the appeal is granted to this extent only.

Prior to June 28, 2013 a rating in excess of 20 percent for the Veteran's lower urinary tract residuals from prostate cancer is denied.

Beginning from June 28, 2013 to January 29, 2014, a higher rating of 40 percent for the Veteran's lower urinary tract residuals from prostate cancer is granted, subject to the laws and regulations governing monetary awards.

Beginning from January 30, 2014, a rating in excess of 40 percent for the Veteran's lower urinary tract residuals from prostate cancer is denied.


REMAND

The evidence of record shows that the Veteran was involved in a motor vehicle accident while on annual training for the Army Reserve.  A Statement of Medical Examination and Duty Status from June 1970 shows that the Veteran was riding in the back of a two and half ton truck, and the military vehicle was struck in the rear by a civilian tractor trailer.  As noted above, a private physician stated that the Veteran's chronic back pain was due to trauma, but did not specify the trauma.  Thus, the evidence of record suggests that the Veteran's current lumbar spondylosis and lumbar radiculitis may be related to this in-service accident; however, the evidence of record is insufficient to decide the claim.  See 38 U.S.C.A. § 5103A(d)(2)  (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Accordingly, a VA examination is needed.  Additionally, the RO will have an opportunity to adjudicate the merits of the reopened claim.  See Hickson v. Shinseki, 23 Vet. App. 394, 399-400 (2010); Bernard v. Brown, 4 Vet. App. 384, 393   (1993).  Updated VA treatment records should be obtained as well.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. 	Obtain updated VA treatment records.  If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Schedule the Veteran for a VA examination by a medical professional with appropriate expertise in order to determine the existence and etiology of any currently diagnosed thoracolumbar spine disability.  The claims folder must be made available to and be reviewed by the examiner.

The examiner is to furnish an opinion with respect to the following question:

For each thoracolumbar spine diagnosed, including lumbar spondylosis and lumbar radiculitis, is it at least as likely as not (a 50 percent or greater probability) that such condition is related to the Veteran's service, to include the Veteran's June 1970 motor vehicle accident? 

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the VA medical provider is unable to offer an opinion without resorting to speculation, a thorough explanation as to why an opinion cannot be rendered should be provided.

3. Thereafter, readjudicate the Veteran's claim for service connection for a lumbar spine disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


